Citation Nr: 1145302	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  07-28 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating higher than 30 percent from December 2, 2003 to December 8, 2009, and a disability rating higher than 70 percent from December 9, 2009 for posttraumatic stress disorder (PTSD) with major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran served on active duty from June 1966 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which granted service connection for PTSD and assigned an initial disability rating of 10 percent, effective December 2, 2003 and 30 percent, effective March 3, 2005.  The Board remanded this issue for additional development in June 2011.

In a September 2011 rating decision, the RO assigned an initial 30 percent rating for PTSD, effective December 2, 2003 and assigned an initial 70 percent rating for PTSD, effective December 9, 2009.  Because the initial 30 percent rating assigned prior to December 9, 2009, and the initial 70 percent rating assigned effective December 9, 2009, for service-connected PTSD are not the maximum ratings available for this disability, the Veteran's appeal for higher initial ratings for service-connected PTSD with major depressive disorder for these two separate periods of time remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

Of preliminary importance, because the claim for a higher rating for the Veteran's service-connected PTSD with major depressive disorder involves requests for higher ratings following the grant of service connection, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for a previously service- connected disability). 


FINDINGS OF FACT

1.  From December 2, 2003 to December 9, 2009, the Veteran's PTSD with major depressive disorder was manifested by anxiety, nightmares, social isolation, chronic tension, exaggerated startle, anhedonia, panic attacks, diminished interest in activities, avoidance behavior and sleep difficulties; the record is negative for obsessional rituals which interfered with routine activities, speech which was intermittently illogical, obscure or irrelevant, near-continuous panic or depression affecting the Veteran's ability to function independently, spatial disorientation, neglect of personal hygiene, delusions, impaired thought processes or deficiencies in the areas of work, family relations, judgment or thinking.

2.  Since December 9, 2009, the Veteran's PTSD with major depressive disorder is manifested by deficiencies in most of the areas work, family relations, judgment, thinking, or mood; but total occupational and social impairment has not been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial 50 percent disability rating, but no higher, for the period from December 2, 2003 to December 9, 2009, for PTSD with major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.126, 4.130, Diagnostic Codes 9411, 9434 (2010). 

2.  For the period since December 29, 2009, the criteria for entitlement to an initial disability evaluation in excess of 70 percent for PTSD with major depressive disorder have not been met or approximated.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411, 9434 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in an August 2005 letter prior to the date of the issuance of the appealed June 2006 rating decision.  The August 2005 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

A March 2006 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service records, VA treatment records, private treatment records, Social Security Administration (SSA) records and the Veteran's March 2005, August 2007 and August 2011 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 


Laws and Regulations-Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2010).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In this case, the Veteran is currently assigned an initial 30 percent disability rating from December 2, 2003 to December 8, 2009 and an initial 70 percent disability rating from December 9, 2009 for PTSD with major depressive disorder under 38 C.F.R. § 4.130, Diagnostic Code 9411.

The schedule for rating mental disorders is divided into multiple diagnostic codes to include Diagnostic Code 9411 for PTSD.  The mental disorders, however, are all contemplated under the general rating formula for mental disorders.  Thus, the pathology associated with service-connected major depressive disorder associated with PTSD is also contemplated in the analysis of the disability evaluation assigned.  

Under the general rating formula for mental disorders rating of 30 percent is assigned when the Veteran exhibits occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

A rating of 50 percent is assigned when the Veteran exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect her social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. 

When it is not possible to separate the effects of the service-connected condition and the non-service-connected condition or conditions, VA regulations at 38 C.F.R. § 3.102, requiring that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In light of the above, the Board shall consider all of the Veteran's various psychiatric symptoms in assigning a rating for the Veteran's PTSD with major depressive disorder.  See Mittleider at 182.  See also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels.).  To the extent that there is any doubt as to attribution of symptomatology between service- connected and nonservice-connected disability, such doubt will be resolved in the Veteran's favor.

Factual Background and Analysis

The Veteran's psychiatric disorder is currently rated 30 percent disabling.  This is the initial rating assigned after the grant of service connection.

In a November 2003 treatment report, a private physician noted that the Veteran endorsed symptoms of intrusive thoughts, distress at exposure to triggers, avoidance of conversations, anhedonia, detachment from others, restricted affect, severe sleep disturbance, irritability, anger outbursts, hypervigilance and exaggerated startle response.  He also endorsed intermittent depressive symptoms including depressed mood, sleep disturbance including hypersomnia, decreased energy and crying spells.  He also endorsed occasional panic symptoms.  He was married and worked at the Postal Service.  In his free time he preferred to be alone.  On examination he was pleasant with normal speech and dress.  His affect was restricted.  His thought process was linear.  He had no hallucinations or delusions.  No suicidal or homicidal ideation.  His cognition was intact and his judgment and insight were fair.  The private physician noted that because of the Veteran's PTSD, he was severely compromised to sustain social relationships and he was severely compromised in his ability to sustain work relationships.  He considered the Veteran to be permanently and totally disabled.  A GAF score of 35 was recorded.  The diagnosis was PTSD and major depression.

A November 2005 private treatment report noted that the Veteran was cooperative and had normal dress and speech.  His mood was anxious and his affect was restricted.  His thought process was linear.  He had no hallucinations or delusions and no suicidal or homicidal ideation.  His judgment and insight were fair.

In a May 2006 evaluation report, a private physician noted that the Veteran was living with his wife and grandchildren.  The Veteran reported weekly anxiety attacks and stated that he heard voices two to three times a month.  He had also seen some visions of bugs at times.  He had occasional flashbacks and recurrent memories.  He startled easily.  He was on guard and avoided situations that reminded him of his Vietnam experiences.  He had one or two friends and tended to be isolated and withdrawn at times.  His concentration seemed to come and go.  On examination, his thinking was coherent and logical without looseness of associations.  There was no pressured speech or flight of ideas.  His affect seemed flattened, constricted and depressed.  He appeared somewhat anxious.  There were no auditory or visual hallucinations at the time.  He did report some occasional hallucinations.  There appeared to be some paranoid trends in thinking.  There were no obvious obsessions, compulsions or phobias reported.  He was alert and fully oriented to time, place and person.  He reported some suicidal thoughts but not suicide attempts.

The Veteran underwent a VA examination in March 2005.  The examiner noted that the Veteran was irritable, depressed and had constricted affect.  On examination, he was alert and oriented.  There was no disruption in thought, speech or communication processes.  Memory, attention and concentration were intact.  The Veteran reported symptoms indicative of both PTSD and major depressive disorder.  He had depressed mood, and blunted but appropriate affect.  He reported that when he had an exacerbation of his major depression, he had an increase in isolation, crying spells and difficulty sleeping.  He had nightmares and intense recollections.  He avoided the news and reported that he did not have any friends and isolated himself from others.  When he was not depressed, he was able to enjoy his grandchildren but he otherwise had no hobbies or interests.  He had constant difficulty sleeping and had anger outbursts.  He denied suicidal ideation or intent but did state that he isolated himself from others in part because of his thoughts to harm others.  He reported having visual hallucinations but the examiner noted that there was no evidence of psychotic processes.  He reported having no friends and had conflict with his peers and coworkers.  The diagnosis was PTSD and major depressive disorder.  A GAF score of 50 was assigned.  The examiner noted that while there were two Axis I diagnoses, the GAF could not be divided between the two without undue speculation.  

In August 2006 VA treatment note, the Veteran reported feeling less depressed in the past few weeks than he had in the past.  He had retired from the Post Office in 2006 which had been "harder than anticipated".  He had enjoyed his work and now he had difficulty finding things to do.  He described his relationship with his wife as a supportive one.  He reported good sleep, good energy and normal appetite.  He did not feel overly guilty for events and did not feel hopeless or helpless.  He was optimistic about the future.  He denied audio or visual hallucinations, paranoia or ideas of reference.  He denied suicidal ideation.  The diagnosis was major depressive disorder in partial remission.  A GAF score of "70%" (sic) was assigned.

The Veteran underwent a VA examination in August 2007.  The Veteran reported crying spells, depression and noted that he spent time by himself and did not have a lot to do with other people.  He had sleep disturbance with interrupted sleep.  He had nightmares along with intrusive thoughts.  He was easily startled, hypervigilant and said that he did not interact with people so he did not get the opportunity to be in crowds.  His concentration was poor.  He reported being sad, he cried and had decreased energy and interest.  He lived with his wife but had few friends.  He had been married three times and had six children who he said he would be closer with if they were around.  He had few friends and had limited recreational and leisure pursuits.  On examination, he was alert and cooperative.  There were no loosened associations or flight of ideas.  No bizarre motor movements or tics.  His mood was calm and his affect was appropriate.  He reported nightmares and intrusive thoughts.  He had no suicidal or homicidal ideation or intent.  There were no delusions, hallucinations, ideas of reference or suspiciousness.  He was oriented times three.  His memory appeared to be adequate.  His insight and judgment was adequate as was his intellectual capacity.  The diagnosis was PTSD and depressive disorder not otherwise specified (NOS).  A GAF score of 56 was assigned.  The examiner noted that the Veteran had two Axis I diagnoses that mutually aggravated each other.  The Veteran had stopped working.  He was irritable and withdrawn.

In a December 2009 treatment report, a private physician noted that the Veteran had flashbacks with reminders.  He had intrusive thoughts, startled easily, was hypervigilant and could not tolerate anyone behind him.  His recent memory was moderately impaired.  His working memory was 50 percent impaired.  He heard noises and saw shadows when no one was there.  The physician opined that the Veteran was mentally competent to manage his financial affairs and to make life-changing decisions.  He was moderately compromised in his ability to sustain social relationships and he was unable to sustain work relationships.  The diagnosis was chronic PTSD and chronic major depression.  A GAF score of 45 was assigned.

The Veteran underwent a VA examination in August 2011.  On examination, he was cooperative and attentive.  His mood was anxious and depressed and his affect was blunted.  He was intact to person, time and place and his thought process was unremarkable.  He had some suicidal ideation but no delusions.  He had sleep impairment and also had visual hallucinations.  He had obsessive/ritualistic behavior.  He had panic attacks.  His recent and immediate memories were mildly impaired.  He had recurrent and intrusive distressing recollections of the event, efforts to avoid thoughts and flashbacks.  The diagnosis was PTSD and major depressive disorder.  A GAF score of 50 was assigned.  There was no impairment of thought or communication process.  He became easily irritable with his wife and isolated himself from his family members.  He had distant relationships with his adult children and no close friends.  There was not total occupational and social impairment due to his PTSD signs and symptoms.  

Concerning the period prior to December 9, 2009, the Board finds that based on the totality of the evidence and after resolving any reasonable doubt in favor of the Veteran, his PTSD with major depressive disorder more nearly approximates the criteria for a 50 percent rating, but no more, during the entire period in issue.  

The Veteran's PTSD with major depressive disorder was manifested by anxiety, nightmares, social isolation, chronic tension, exaggerated startle, panic attacks, diminished interest in activities, avoidance behavior and sleep difficulties.  The Veteran continued to be married to his third wife but he reported that he experienced social isolation.

However, prior to December 9, 2009, the preponderance of the evidence does not show that the Veteran's symptoms warrant a rating in excess of 50 percent as the overall evidence of record on does not reflect that the Veteran's symptomatology, in general, was so severe as to merit an initial 70 percent evaluation.  In this regard, the evidentiary record was negative for obsessional rituals which interfered with routine activities, speech which was intermittently illogical, obscure or irrelevant, near-continuous panic or depression affecting his ability to function independently, spatial disorientation or neglect of personal hygiene.  

Moreover, the rating criteria for a 70 percent evaluation require that a claimant be unable to establish or maintain social relationships.  The Veteran's social impairment more closely contemplates a 50 percent evaluation as he lived with his wife and had distant contact with his children.

The Veteran's judgment and thinking had also consistently been found to be intact and unimpaired and there was no evidence of delusions or impaired thought processes.  While the Board acknowledges that, at times, the Veteran complained of homicidal ideation, there is no indication that he demonstrated any plan or intent.  

He did not have deficiencies in most of the areas in the criteria for a 70 percent rating nor had he been shown to have most of the symptoms listed as examples in the criteria.  As the criteria for the next higher (70 percent) rating for a psychiatric disorder have not been met, it logically follows that criteria for an even higher rating (100 percent) have not been met.  

During this initial period there is no showing that the Veteran had gross impairment of thought processes or communication, persistent delusions, exhibited grossly inappropriate behavior; persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, or disorientation to time or place.  

The Board notes that the Veteran was assigned a GAF score of 35 in a November 2003 treatment report which reflected anywhere from some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Also a GAF score of "70%" was assigned in an August 2006 treatment note.  However, subsequent GAF scores ranging from 50-55, which generally reflect moderate symptoms, had been recorded.  Additionally, the Board notes that GAF scores are only one indication of the severity of a given service-connected mental disorder.  38 C.F.R. § 4.130, Diagnostic Code 9411; see also Carpenter, supra.  Furthermore, in this case, the overall evidence of record for this time period does not reflect that the Veteran's symptomatology was so severe as to merit an initial 70 percent evaluation.

Thus, for the period prior to December 9, 2009, the Board finds that the Veteran's symptoms more closely approximated the criteria for 50 percent.   

Regarding the period since December 9, 2009, the Board finds that a disability rating in excess of 70 percent is not warranted for any period of the claim.  As noted above, the maximum rating of 100 percent requires total occupational and social impairment.  Private records, VA treatment records and VA examinations show no gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to maintain personal hygiene, disorientation to time or place, or memory loss for names of own relatives, own occupation, or own name. 

Additionally, the August 2011 VA examiner specifically determined that there was not total occupational and social impairment due to his PTSD signs and symptoms.

The Board notes that the Veteran was assigned GAF score of 45 in a December 2009 treatment report which is indicative of serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  In this case, the overall evidence of record on does not reflect that the Veteran's symptomatology was so severe as to merit a 100 percent evaluation for the period since December 9, 2009.  

Private and VA treatment reports also noted that the Veteran had no current homicidal or suicidal thoughts or intentions, and he was oriented to person, place and time.  Additionally, the Board notes that GAF scores are only one indication of the severity of a given service-connected mental disorder.  38 C.F.R. § 4.130, Diagnostic Code 9411; see also Carpenter, supra.  

Accordingly, in this case, the overall evidence of record on does not reflect that the Veteran's symptomatology was so severe as to merit a 100 percent evaluation.  

Thus, for all the foregoing reasons, the Board finds that since December 9, 2009, an initial rating in excess of 70 percent for PTSD with major depressive disorder is not warranted.


Extraschedular Consideration

The Veteran's representative has argued in an October 2011 Informal Hearing Presentation that the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by the Veteran's PTSD with major depressive disorder disability is appropriately contemplated by the rating schedule.  Indeed, higher evaluations are available, but the criteria for such evaluations have not been met.  Therefore, referral for consideration of an extraschedular evaluation is not warranted here.  Thun.  
Finally, it is noted that the Veteran's representative also argued that the the case should be remanded for consideration of a total rating based on individual unemployability due to service-connected disabilities (TDIU).  The Board notes, however, that a TDIU has already been awarded, effective from August 10, 2006.  


ORDER

Entitlement to an initial 50 percent rating, but no higher, for PTSD with major depressive disorder from  December 2, 2003 to December 8, 2009 is granted, subject to the criteria applicable to the payment of monetary benefits. 

Entitlement to an initial disability rating higher than 70 percent from December 9, 2009 for PTSD with major depression is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


